Exhibit (10)(f)(10)

 

 

ALLTEL CORPORATION

1999 NONEMPLOYEE DIRECTORS

STOCK COMPENSATION PLAN

(As Amended and Restated Effective January 22, 2004)

 

--------------------------------------------------------------------------------


 

ALLTEL CORPORATION

1999 NONEMPLOYEE DIRECTORS

STOCK COMPENSATION PLAN

(As Amended and Restated Effective January 22, 2004)

 

ARTICLE 1.  ESTABLISHMENT AND PURPOSE

 

1.1           Establishment of the Plan.  This ALLTEL Corporation 1999
Nonemployee Directors Stock Compensation Plan, established by ALLTEL Corporation
(“ALLTEL”) effective as of January 1, 1999  (the “Effective Date”), is hereby
amended and restated effective as of January 22, 2004 (the “Plan”).  The Plan
provides for the issuance of Restricted Shares (as hereinafter defined) to
nonemployee directors of ALLTEL in lieu of all or a portion of the annual
retainer payable to them.

 

1.2           Purpose of the Plan.  The purpose of the Plan is to encourage
stock ownership in ALLTEL by ALLTEL’s nonemployee directors and to provide an
incentive to them to continue their contribution towards the achievement of
ALLTEL’s strategic goals.

 

1.3           Duration of the Plan.  Unless the Plan is earlier terminated by
the Board as provided in Section 6.2, the Plan shall continue in effect
following the Effective Date until all Shares which may be issued under the Plan
have been issued.

 

ARTICLE 2.  DEFINITIONS

 

Capitalized terms used and not otherwise defined in the Plan shall have the
following meanings:

 

“Annual Retainer” means the annual base fee paid to each Nonemployee Director
for serving as a Director of ALLTEL, as fixed from time to time by the Board,
but shall not include any meeting fees or any additional fees payable to a
Director for serving as Chairman of a committee of the Board.

 

“Applicable Percentage” means the percentage of the Annual Retainer payable to
Participants by issuance of Restricted Shares under the Plan, which initially
shall be 37.5%.  The Applicable Percentage for all Participants may be changed
by the

 

--------------------------------------------------------------------------------


 

Board for any Fiscal Period at least six months prior to the first day of the
Fiscal Period as of which the change is to become effective.  In addition, a
Participant may elect an Applicable Percentage for that Participant higher than
the Applicable Percentage determined from time to time by the Board for any
Fiscal Period by written notice to ALLTEL at least six months prior to the first
day of the Fiscal Period as of which the higher percentage is to become
effective.

 

“Board” or “Board of Directors” means the Board of Directors of ALLTEL, as
constituted from time to time.

 

“Change of Control” shall be deemed to have occurred if:

 

(i)  Any “person,” as defined in Section 13(d) and 14(d) of the Exchange Act,
other than ALLTEL, any of its Subsidiaries or any employee benefit plan
maintained by ALLTEL or any of its Subsidiaries becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act) of 15% or more of the
outstanding voting capital stock of ALLTEL, unless prior thereto, the Continuing
Directors (as defined in the immediately following sentence) approve the
transaction that results in the person becoming the beneficial owner of 15% or
more of the outstanding voting capital stock of ALLTEL.  “Continuing Directors”
means Directors who were Directors of ALLTEL at the beginning of the 24-month
period ending on the date the determination is made or whose election, or
nomination for election, by ALLTEL’s stockholders was approved by at least a
majority of the Directors who are in office at the time of the election or
nomination and who either (1) were Directors at the beginning of the period or
(2) were elected, or nominated for election, by at least a majority of the
Directors who were in office at the time of the election or nomination and were
Directors at the beginning of the period;

 

(ii)  At any time Continuing Directors no longer constitute a majority of the
Directors of ALLTEL;

 

2

--------------------------------------------------------------------------------


 

(iii)  The Board fixes a record date for determining stockholders entitled to
vote upon (1) a merger or consolidation of ALLTEL, statutory share exchange, or
other similar transaction with another corporation, partnership, or other entity
or enterprise in which either ALLTEL is not the surviving or continuing
corporation or Shares are to be converted into or exchanged for cash, securities
other than Shares, or other property, (2) a sale or disposition of all or
substantially all of the assets of ALLTEL, or (3) the dissolution of ALLTEL; or

 

(iv)  ALLTEL enters into an agreement with any person, entity or enterprise the
consummation of which would result in the occurrence of an event described in
subparagraphs (i), (ii) or (iii) of this paragraph.

 

Notwithstanding the foregoing, in no event shall a “Change of Control” be deemed
to have occurred with respect to a Participant if the Participant is part of a
purchasing group that consummates the Change of Control transaction.  A
Participant shall be deemed “part of a purchasing group” for purposes of the
immediately preceding sentence if the Participant is an equity participant in
the purchasing company or group other than as a result of (y) passive ownership
of less than 5% of the voting capital stock or voting equity interests of the
purchasing company; or (z) equity participation in the purchasing company or
group that is otherwise not significant, as determined prior to the Change of
Control by a majority of the Continuing Directors.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Disability” means a permanent and total disability, as defined in Section
22(e)(3) of the Code.

 

“Director” means a person who is a member of the Board of Directors of ALLTEL.

 

“Employee” means any full-time, nonunion, salaried employee of ALLTEL or any
Subsidiary of ALLTEL.  An individual

 

3

--------------------------------------------------------------------------------


 

whose only employment relationship with ALLTEL or a Subsidiary of ALLTEL is as a
Director shall not be deemed to be an Employee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as the same may be
amended from time to time.

 

“Fair Market Value” means the closing price of a Share on the New York Stock
Exchange on the relevant date or, if there were no sales reported for such date,
on the next preceding date for which there were sales reported.

 

“Fiscal Period” means the period beginning on the day of an annual meeting of
stockholders of ALLTEL and ending on the day immediately prior to the day of the
next subsequent annual meeting of stockholders of ALLTEL.

 

“Nonemployee Director” means a Director who is not an Employee.

 

“Participant” means a Nonemployee Director.

 

“Restricted Shares” means Shares which are subject to the restrictions
(including the restrictions on transferability) and the substantial risk of
forfeiture described in Section 4.3.

 

“Restricted Period” means the period during which Restricted Shares may be
forfeited under Article 4, which shall be the Fiscal Period with respect to
which the Restricted Shares were issued under Section 4.1 in lieu of the Annual
Retainer; except that the Restricted Period for Restricted Shares issued to a
person who first becomes a Nonemployee Director after the first day of the
Fiscal Period for which the Restricted Shares are being issued shall be the
period from the date on which the person first became a Nonemployee Director
through and including the last day of that Fiscal Period.

 

“Retirement” means ceasing to be a Director as a result of ALLTEL’s retirement
policy specified in Article X of ALLTEL’s Bylaws, as amended or superceded.

 

4

--------------------------------------------------------------------------------


 

“Shares” means shares of Common Stock, $1.00 par value, of ALLTEL.

 

“Subsidiary” means (i) any corporation of which ALLTEL owns, directly or
indirectly, capital stock representing more than 50% of the combined voting
power of all classes of capital stock, and (ii) any other entity or enterprise
(including, but not limited to, a partnership or joint venture) of which ALLTEL
owns, directly or indirectly, equity interests representing more than 50% of the
combined voting power of all classes of equity.

 

ARTICLE 3.  SHARES SUBJECT TO THE PLAN

 

3.1           Maximum Number of Shares.  The maximum number of Shares that may
be issued under the Plan shall be 500,000, subject to adjustment in accordance
with Section 3.3.  Shares issued under the Plan may be authorized and unissued
Shares or Shares held in ALLTEL’s treasury.  No single Participant may acquire
under the Plan more than 1% of the number of Shares outstanding as of the
Effective Date.

 

3.2             Forfeited Shares.  In the event Restricted Shares are forfeited
to ALLTEL in accordance with the terms of the Plan, the Shares so forfeited
again shall be available for issuance under the Plan.

 

3.3           Recapitalization Adjustment.  In the event of any merger,
reorganization, consolidation, recapitalization, liquidation, stock dividend,
stock split, share combination, or other change in the corporate structure of
ALLTEL affecting the Shares, the Board may make such adjustments to the number
of Shares specified in Section 3.1, the kind of capital stock to be issued under
the Plan, or both, as it determines, in its sole discretion, to be appropriate
to prevent dilution or enlargement of rights under the Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 4.  OPERATION OF THE PLAN

 

4.1           Issuance of Restricted Shares in Lieu of Annual Retainer.  During
the period when the Plan is in effect, for each Fiscal Period for which a
Participant is paid an Annual Retainer, ALLTEL shall pay the Applicable
Percentage of the Annual Retainer to the Participant by issuing Restricted
Shares in the name of the Participant as provided in this Article 4; except
that, for incumbent Participants as of January 22, 2004, the first Fiscal Period
following January 22, 2004 for which ALLTEL shall pay the Applicable Percentage
of the Annual Retainer to the Participant by issuing Restricted Shares shall be
the Fiscal Period beginning on the day of the 2005 annual meeting of
stockholders.

 

4.2           Number of Restricted Shares.  The number of Restricted Shares to
be issued to each Participant with respect to any Fiscal Period shall be
determined by multiplying the amount of the Annual Retainer in effect for that
Fiscal Period by the Applicable Percentage and dividing the result by the Fair
Market Value of a Share on the first business day of that Fiscal Period (with
the result so determined being rounded to the nearest whole Share); except that,
in determining the number of Restricted Shares to be issued to a person who
first becomes a Nonemployee Director after the first day of the Fiscal Period
for which the Restricted Shares are being issued, the number of Restricted
Shares that otherwise would be issued shall be multiplied by a fraction, the
numerator of which is the number of days elapsed in the Fiscal Period from and
after the date on which the person became a Nonemployee Director and the
denominator of which is the total number of days in the Fiscal Period.

 

4.3           Issuance of Certificates for Restricted Shares; Restrictions.
Promptly after the number of Restricted Shares to be issued to a Participant
with respect to a Fiscal Period is determined under Section 4.2, ALLTEL shall
cause a certificate representing that number of Restricted Shares to be issued
in the name of the Participant, but ALLTEL shall hold the certificate for the
account of the Participant in accordance with the terms of the Plan.  The

 

6

--------------------------------------------------------------------------------


 

Participant shall have the entire beneficial ownership interest in, and all
rights and privileges of a stockholder related to, the Restricted Shares issued
in the name of the Participant, including the right to receive dividends and the
right to vote the Restricted Shares, subject to the following restrictions:  (i)
the Participant shall not be entitled to receive any certificate representing
the Restricted Shares until the earlier of the expiration of the Restricted
Period with respect to those Restricted Shares or the restrictions applicable to
those Restricted Shares lapse in accordance with Section 4.4 or Section 4.5;
(ii) the Restricted Shares may not be sold, transferred, assigned, pledged, or
otherwise encumbered or disposed of during the Restricted Period by the
Participant other than a transfer upon death by will, by descent and
distribution or by designation of a beneficiary in accordance with Section 9.1;
(iii) all of the Restricted Shares shall be forfeited to ALLTEL and all rights
of the Participant to the Restricted Shares shall terminate without further
obligation on the part of ALLTEL unless the Participant remains a director of
ALLTEL for the entire Restricted Period applicable to the Restricted Shares,
except as otherwise provided in Section 4.4 and Section 4.5, and (iv) the
certificates representing the Restricted Shares shall bear a legend describing
the foregoing restrictions.  Any additional Shares issued with respect to
Restricted Shares, whether as a result of a stock distribution or an adjustment
in accordance with Section 3.3 or otherwise, shall be subject to the same
restrictions as those Restricted Shares.

 

4.4           Termination of Service as a Director.  If a Participant ceases to
be a Director prior to the end of a Restricted Period for any reason other than
death, Disability or Retirement, the Participant immediately shall forfeit all
Restricted Shares which then are held by the Participant, except that the Board
may allow the Participant to retain any or all of the Restricted Shares if the
Board determines that the circumstances in the particular case so warrant, and
upon such a determination, all restrictions applicable to the Restricted Shares
shall lapse.  If a Participant ceases to be a Director prior to the end of a
Restricted Period as a result of death or Disability, all restrictions
applicable to Restricted Shares held by the Participant shall lapse as of the
date the Participant ceases to be a Director. If a Participant ceases to be a
Director prior to the

 

7

--------------------------------------------------------------------------------


 

end of the Restricted Period as a result of Retirement, the Participant
immediately shall forfeit all Restricted Shares which are then held by the
Participant and, in lieu thereof, ALLTEL shall pay that Nonemployee Director the
corresponding pro rata portion of the Annual Retainer in cash.

 

4.5           Change of Control.  Upon the occurrence of a Change of Control,
all restrictions applicable to all outstanding Restricted Shares automatically
shall terminate and lapse.

 

4.6           Delivery of Certificates.  Upon expiration of the Restricted
Period applicable to Restricted Shares or at such earlier time as the
restrictions applicable to the Restricted Shares lapse as provided in Section
4.4 or 4.5, ALLTEL shall cause to be delivered to the Participant who holds the
Restricted Shares a certificate or certificates representing those Shares, free
of all restrictions created under Section 4.3.

 

ARTICLE 5.  COMPLIANCE WITH LAWS AND EXCHANGE REQUIREMENTS

 

No Shares shall be issued under the Plan unless the issuance and delivery of the
Shares comply with all applicable provisions of state and federal law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any market system or stock exchange upon which the Shares may
then be listed.

 

ARTICLE 6.  AMENDMENT AND TERMINATION OF PLAN

 

6.1           Amendment.  The Board from time to time may amend the Plan, or any
provision of the Plan, in such respects as the Board may deem advisable without
stockholder approval of ALLTEL’s stockholders, except as such stockholder
approval may be required under applicable corporate or securities law or the
listing requirements of any market system or stock exchange upon which the
Shares may then be listed.

 

8

--------------------------------------------------------------------------------


 

6.2           Termination.  The Board at any time may terminate or suspend the
Plan.

 

6.3           Effect of Amendment or Termination.  No amendment or termination
of the Plan shall adversely affect a Participant’s right to Restricted Shares
issued under the Plan prior to the amendment or termination without the
Participant’s specific written consent.

 

ARTICLE 7.  ADMINISTRATION

 

7.1           Administration.  The Plan shall be administered by the Board.  The
Board shall have the power to construe the provisions of the Plan, to determine
issues arising under the Plan, and to adopt and amend such rules and regulations
governing the administration of the Plan as it may deem desirable.  No member of
the Board shall be liable for any action or determination made in good faith
with respect to the Plan or any Shares issued under the Plan.

 

7.2           Decisions Binding.  All determinations and decisions made by the
Board with respect to the Plan shall be final, conclusive and binding on all
persons, including ALLTEL, ALLTEL’s stockholders and employees, the Participants
and the legal representatives, heirs and successors of the Participants.

 

ARTICLE 8.  NOTICES

 

Each notice given under the Plan shall be in writing and shall be delivered in
person or by certified or registered mail to the proper address.  Each notice to
ALLTEL shall be addressed as follows:  ALLTEL Corporation, One Allied Drive,
Little Rock, Arkansas 72203, Attention: Secretary.  Each notice to a Participant
shall be addressed to the Participant at the address of the Participant
maintained by ALLTEL on its books and records.  Anyone to whom a notice may be
given under the Plan may designate a new address by written notice to the other
party to that effect.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 9.  MISCELLANEOUS

 

9.1           Designation of Beneficiary.  Each Participant from time to time
may name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be issued or transferred
in the event of the Participant’s death (or who may exercise the Participant’s
rights hereunder, if any, that are exercisable following the death of the
Participant).  Each designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Board and shall be effective
only when filed by the Participant in writing with the Board or its designee
during the Participant’s lifetime.

 

9.2           Successors.  The Plan shall inure to the benefit of and shall be
binding upon each successor of ALLTEL by merger, consolidation, or acquisition
of all or substantially all of the assets.  All rights and obligations imposed
upon a Participant and all rights granted to ALLTEL under this Plan shall be
binding upon the Participant’s heirs, legal representatives and successors.

 

9.3           No Obligation to Nominate.  Nothing in the Plan shall be deemed to
create any obligation on the part of the Board to nominate any Director for
reelection by ALLTEL’s stockholders.

 

9.4           Governing Law.  The Plan, and all agreements and instruments
contemplated hereby, shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

10

--------------------------------------------------------------------------------